significant index no dollar_figure - department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division way t ep ra az in re ein - plan plan initial approval modification amendment dear this letter is in response to your request of date for the following rulings with regard to the above plan that the initial approval and modification granting conditional approval for a year extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 prior to amendment by the pension_protection_act of be modified to provide that if any of the conditions set forth in either the initial approval or modification are not satisfied the approval to extend the amortization periods of the unfunded liabilities shall not apply to any plan_year ending on or after the date the condition is not satisfied that because the plan has been in critical and declining status since january a rehabilitation plan as required under sec_432 of the code effective january the fund’s contributing employers are not subject_to the minimum_funding requirements set forth in sec_412 of the code and because the plan_sponsor has adopted and complied with that should the internal_revenue_service service choose not to grant the relief requested in paragraphs and above the service rule that the amendment is neither reasonable nor de_minimis under sec_412 of the code and therefore renders the service’s prior grants of relief under sec_412 of the code void prospectively effective january - request approval to modify the initial approval and modification has been granted these rulings have been modified to a b replace the language in the initial approval stating that if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void with if any one of these conditions is not satisfied the approval to extend the periods for amortizing the unfunded liabilities shall not apply to any plan_year ending after the date the condition is not satisfied eliminate the language in the modification stating that if any one of these conditions is not satisfied the approval to extend the amortization periods of the unfunded liabilities would be null and void retroactive to january with if any one of these conditions is not satisfied the approval to extend the periods for amortizing the unfunded liabilities shall not apply to any plan_year ending after the date the condition is not satisfied based on information submitted with your request we understand that the plan first failed to meet two of the conditions in the modification effective beginning with the plan_year therefore the approval to extend the amortization periods for amortizing the plan_year and all subsequent plan years unfunded liabilities does not apply to the as discussed for the first plan_year in which the amortization extension is no longer applicable the plan’s funding_standard_account must be redetermined as if the extension had never been granted and the resulting shortfall must be added to the funding_standard_account as a one-time make-whole charge accordingly the following steps must be taken in determining the funding_standard_account as of the beginning of the plan_year in which it becomes prospectively null and void the revocation date based on information submitted with your request is january effective as of the revocation date the remaining balance of each extended amortization base is redetermined as the balance that would exist if the extension had not been granted hereinafter the redetermined prospective revocation balance for this purpose if as of the revocation date the base would have been fully amortized had the extension not been granted the redetermined prospective revocation balance on account of such base as of the revocation date shall equal dollar_figure there is a one-time charge to the funding_standard_account at the revocation date on account of each extended amortization base equal to the excess of a over b where a is the actual balance of the extended amortization bases determined as if the amortization extension were still in effect on the revocation date note that the balance of each extended amortization base is determined as the prior year’s balance less the prior year’s extended amortization payment with the result brought forward with interest at the prior year’s sec_6621 rate b is the redetermined prospective revocation balance the funding_standard_account includes interest on this one-time charge to the end of the plan_year using the valuation interest rate for the plan_year that includes the revocation date the annual amortization charge at the revocation date for each amortization base that was previously extended shall be redetermined by amortizing each redetermined prospective revocation balance over the remaining amortization period determined without regard to the extension previously granted under sec_412 of the code the resulting amortization charges would be determined using the applicable valuation interest rate at the revocation date note that if the redetermined prospective revocation balance of an extended base is dollar_figure there is no amortization charge with respect to such base at the revocation date at the revocation date the reconciliation account shall be redetermined as if the amortization extension had never been approved this modification carries out the purposes of erisa and protects participants based on the information submitted with your request the failure to provide this modification to the extension would be a substantial risk to the continuation of the plan and would be adverse to participants’ interests according to information submitted with your request the plan has been in critical status as described in sec_432 of the code since the been in critical and declining status as described in sec_432 since the plan_year please note that the funding_standard_account described in sec_431 of plan_year and has the code must continue to be maintained regardless of whether or not the plan is critical status in it is our understanding that the plan had not failed any of the requirements in paragraphs or of sec_4971 of the code as of the time your request was submitted accordingly no tax under sec_4971 shall be imposed for the plan_year and all subsequent plan years in which the plan is in critical or critical and declining status and has not failed any of the requirements in paragraphs or of sec_4971 of the code request the service declines to rule on whether the fund’s contributing employers are subject_to the minimum_funding requirements set forth in sec_412 of the code while the plan is in critical status we believe that this request is unnecessary because the service is ruling favorably on request above request the service declines to rule on your request to rule that the amendment is neither reasonable nor de_minimis under sec_412 of the code this request is unnecessary because the service is ruling favorably on request above we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact id yat - sincerely yours david m ziegler manager employee_plans actuarial group cc manager ep classification baltimore maryland manager ep compliance unit chicago illinois
